DETAILED ACTION
Remarks
Applicant presents a communication filed 24 December 2020 in response to the 24 September 2020 Office action (the “Previous Action”).
With this communication, Applicant amends claims 1, 2, 8, 9, 14, 18 and 22
Applicant also files a supplemental reply on 13 January 2021. This response appears to be duplicative of the one filed 24 December 2020. Thus, no additional amendments were made.
Claims 1-25 remain pending in this application and have been fully considered. Claims 1, 8, 14, 18 and 22 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) were necessitated by Applicant’s amendments. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant argues that the various claim limitations construed as invoking 35 U.S.C. § 112(f) do not actually invoke 112(f). (Remarks, p. 11 par. 4). Applicant reasons that the limitations recite acts corresponding to how the underlying function of the claim element is accomplished as opposed to functions corresponding to what the claim element ultimately accomplishes. (Remarks, p. 11 par. 4).  In particular, Applicant submits that the “creating” of the first element interpreted under 112(f) cannot reasonably be construed as what the limitations 
Examiner respectfully disagrees and submits that the various functions identified in the Office action do correspond to what the claim elements actually accomplish. Nothing in the claims or specification suggests that the recited functions are constituent acts of some other function and Applicant points to nothing suggesting as much. Applicant presents only a conclusion to the contrary. 
Applicant then argues that even if the identified claim elements do invoke 112(f), they do not render the claim indefinite under § 112(b) because specification discloses sufficient corresponding structure in the form of a computer programmed to perform the algorithms in figures 9-10 and 16-17. (Remarks, p. 12 par. 2-3).
Examiner respectfully disagrees. The figures cited may be algorithms but they do not appear to be algorithms for performing the functions claimed. The figures, for example, do not describe the steps for creating a patch execution plan. And they do not describe steps for determining impacts of the plans. The specification must disclose an algorithm for performing the claimed function. See M.P.E.P. § 2181(II)(B).  
Applicant’s arguments with respect to the § 112(a) rejections are unpersuasive for the same reasons as the § 112(b) rejections.
Applicant’s arguments with respect to the § 103 rejections are moot in view of the new ground(s) of rejection set forth herein below, necessitated by Applicant’s amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
the “creating, by a device…” in claim 1;
the “determining, by the device…” in claim 1;
the “assigning, by the device…” in claim 1;
the “selecting, by the device…” in claim 1;
the “executing, by the device…” in claim 1;
the “determining, by the device…” in claim 3;
the “storing, by the device…” in claim 6;
the “initializing, by a device…” in claim 18;
the “analyzing, by the device…” in claim 18;
the “selecting, by the device…” in claim 18;
the “executing, by the device…” in claim 18;
the “executing, by the device…” in claim 20;
the “recording, by the device…” in claim 20; and
the “updating, by the device…” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, “[f]or a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).” M.P.E.P. § 2181(II)(B).
 And here, the “creating, by a device…path execution plans…”, “determining, by the device, respective impacts of ones of the patch execution plans…”, “assigning, by the device, respective impact scores…”, “selecting, by the device, a patch execution plan…” and “executing, by the device, the pending patches…” limitations are all 35 U.S.C. § 112(f) limitations. However, the specification discloses no algorithm for performing any of these functions.  Thus, the claim is indefinite.
Claims 2-7 are rejected via dependency from claim 1.
Further as to claim 3, the “determining, by the device, respective risk factors…” limitation is also interpreted under § 112(f). Again, however, the specification discloses no algorithm for performing this function.  Thus, the claim is indefinite for this reason as well.
As to claim 18, the “initializing, by a device…a patch execution plan”, “selecting, by the device, a plurality of candidate actions…” and “executing, by the device…” limitations are also all 35 U.S.C. § 112(f) limitations. However, the specification again discloses no algorithm for performing any of these functions.  Thus, the claim is indefinite.
Claims 19-21 are rejected via dependency from claim 1.
Further as to claims 20 and 21, the “executing, by the device, the plurality of candidate actions…” and “updating, by the device, the respective impact scores…” limitations are also interpreted under § 112(f). And again, the specification discloses no algorithm for performing these functions.  Thus, the claims are indefinite for these reasons as well.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 18-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claims 1-7 and 18-21, “[w]hen a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a)”. M.P.E.P. § 2181(IV). 
Thus, since claims 1-7 and 18-21 are indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure as set forth above, they also lack written description.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2015/0100671) (art made of record – hereinafter Song) in view of Morino et al. (US 2014/0298321) (art of record – hereinafter Morino) in view of Kikuchi et al. (US 2014/0298321) (art of record – hereinafter Kikuchi). 

Per claim 1:
Song teaches a computer-implemented method comprising:
creating, by a device operatively coupled to a processor, patch execution plans for pending patches associated with a first data center; (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices; par. [0029] discloses for each sub-graph in S, creating an update plan [an update being a patch]; par. [0032] discloses the admin is   
determining, by the device, an impact of respective ones of the patch execution plans based on dependencies associated with the respective ones of the patch execution plans based on dependencies associated with the ones of the patch execution plans and wherein the dependencies comprise dependencies between respite computers in the first data center (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0028] discloses one or more sub-graphs and for each sub-graph, to determine whether the sub-graph represents a valid upgrade plan by verifying whether pair-wise compatibility is achieved for each pair of interconnected devices; par. [0031] discloses executing a cost function to capture the impact of every upgrade plan) 
one or more second data centers (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices).
assigning, by the device, respective impact scores to the ones of the patch execution plans based at least on the determined respective impacts; (e.g., Song, par. [0030] discloses computing a cost associated with each upgrade plan; par. [0031] discloses executing a cost function to capture the impact of every upgrade plan).
selecting, by the device a patch execution plan from the patch execution plans that has a lowest impact score of the respective impact scores based on the impact of the respective ones of the patch execution plans (e.g., Song, par. [0038] discloses selecting one or more of the and
executing, by the device, the pending patches in the first data center according to the patch execution plan (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0029] discloses creating an upgrade plan by identifying the one or more changes to convert the current network configuration to the target configuration; par. [0035] discloses the time required to execute the upgrade plan [the implication being being that the plan will be executed]).
Song does not explicitly disclose determining, by the device, an impact of respective ones of the patch execution plans based on respective historical impacts of the pending patches implemented in one or more second data centers; wherein the respective impacts comprise amount of downtime of the first data center if execution of a patch of the pending patches in the first data center results in a patch failure.
However, in an analogous art, Morino discloses
determining, by the device, an impact of respective ones of the execution plans based on respective historical impacts of the pending software modules implemented in one or more second computers (e.g., Morino, claim 8 discloses collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the software modules has been installed; and generating installation information using the past record data; par. [0026] discloses apparatus 11 acquires installation information obtained from existing 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the determined impact of plans to apply patches to a data center taught by Song, by incorporating determining the impact of the plans on the system based on historical impacts of application of the software to a different system, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). Morino would also provide a means of acquiring dependency and cost information associated with each piece of software being installed. (See Morino, Fig. 4 and associated text, par. [0086]).
However, in an analogous art, Kikuchi discloses:
wherein the respective impacts comprise amount of downtime of the first computer if execution of a patch of the pending patches in the first computer results in a patch failure; (e.g., Kikuchi, par. [0199] discloses update&recovery time is the sum of the required update time estimated to be required when update is performed, and the required recovery time estimated to be required to recover the component to the original state when the update fails; par. [0273] discloses update&recovery time of VM3 is 70 minutes. Therefore update execution unit 504 adds 70 minutes to monthly down time for User 3 [i.e., update&recovery time = downtime]; Fig. 12 and associated text discloses [see figure] and update&recovery time for each update [i.e., patch, each column being data for a particular patch]).

 
Per claim 2:
Song/Morino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 1 above), Song further teaches wherein the dependencies comprise at least one of dependencies between respective pending patches associated with the patch execution plans, or dependencies between respective applications in the first data center (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement).

Per claim 3:
Song/Morino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 1 above), Song further discloses:
determining, by the device, respective risk factors associated with respective ones of the one or more patch execution plans, wherein the assigning comprises assigning respective impact scores to the ones of the patch execution plans based further on the respective risk factors (e.g., Song, par, [0030] discloses computing a cost associated with each upgrade plan. A cost function may include, the number of devices affected by the plan, the number of upgrade steps and/or the estimated upgrade time [risk factors, or based on them, note that per Bai (US 9,361,092) at claim 6, risk includes effort or costs]).
	
Per claim 4:
Song/Morino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 1 above), Song further discloses the patch execution plan, the first data center and respective ones of the pending patches but Song does not explicitly disclose selecting comprises selecting the execution plan based on historical data associated with at least one of the first data center or respective ones of the pending patches.
However, in analogous art, Morino discloses
selecting the execution plan based on historical data associated with at least one of the first computer or respective ones of the software modules, (e.g., Morino, claim 8 discloses collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the software modules has been installed; and generating installation information using the past record data; par. [0048] discloses a more appropriate installation sequence may be selected when the installation information collecting unit 23 collets the installation information from the existing server 12 and uses the collected information as past record data)
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the selection of patch execution plans to apply patches first data center taught by Song, by incorporating selecting a plan based on historical data of the software applied by the plan, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). 

Per claim 5:
Song/Kikuchi/Tripoli discloses the compute-implemented method of claim 4 (see rejection of claim 4 above), Song further discloses patches (see rejection of claim 1 above) but does not explicitly disclose wherein the historical data comprises data relating to previously executed patches and respectively corresponding impact ratings and wherein the determining comprises estimating the respective impacts for respective ones of the execution plans using respective ones of the impact ratings corresponding to the software modules.
However, in an analogous art, Morino discloses:
wherein the historical data comprises data relating to previously executed software modules and respectively corresponding impact ratings; (e.g., Morino, claim 8 discloses collecting past record data of at least part of the software modules from another apparatus on which the at least part of the software modules has been installed [previously executed]; and generating installation information using the past record data; par. [0026] discloses apparatus 11 acquires installation information obtained from existing server 12 and manages a sequence of installations when the software is installed on destination server 13; par. [0134] discloses if the installation information indicates that the software is to be restarted [historical impact], cost calculating unit sets “OS restart cost 10.” par. [0135] discloses the installation cost calculating unit calculates a and wherein the determining comprises estimating the respective impacts for respective ones of the execution plans using respective ones of the impact ratings corresponding to the software modules (e.g., Morino, par. [0137] discloses the installation cost calculating unit 26 calculates [assigns] the cost of the installation sequence [impact rating] as [sic] the candidate. The cost of the installation sequence includes “the total sum of unit costs of target software”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the selection of patch execution plans that apply patches to  data centers taught by Song, by incorporating selecting the plan based on historical data relating to the applied software and corresponding impact rating and estimating the impact of the plans using impact ratings of the previously executed software, as taught by Morino, as Morino would provide the advantages of means of selecting a more appropriate plan (see Morino, par. [0048]) and a means of calculating the impact of the plan as an aggregate of the impact its individual steps, as suggested by Song. (See Morino, par. [0137] and Song, [0030]).

Per claim 6:
Song/Morino/Kikuchi discloses the computer-implemented method of claim 4 (see rejection of claim 4 above), Song further discloses patches (see rejection of claim 1 above) but does not explicitly disclose further discloses wherein the computer-implemented method further comprises: storing, by the device, identities of respective pending patches associated with the patch execution plan and corresponding impact ratings for the respective pending patches with the historical data.

wherein the computer-implemented method further comprises:
 storing, by the device, identities of respective pending software modules associated with the execution plan and corresponding impact ratings for the respective pending software modules with the historical data (e.g., Morino, Figure 4 and associated text, par. [0086] discloses fig. 4 is a example of the installation information [which must be stored includes historical data, see rejection of claim 4 above]. Items of the installation information include a key name [identity]; par. [0087] discloses the key name is information to identify software; par. [0145] discloses calculating a cost [impact rating] of each piece of software [again, the cost must be stored]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the selection of patch execution plans that apply patches to data centers taught by Song, by incorporating storing identities of the software applied by the plans in association with impact ratings for that software along with historical data, as taught by Morino, as Morino would provide the advantage of means of determining the impact of the individual units of software being installed. (See Morino, Fig. 4m par. [0046]).

Per claim 8:
The claim is a system claim having substantially the same limitations as claim 1. Those limitations are disclosed by or would have been obvious in view of the cited references for substantially the same reasons. Further limitations disclosed by Song include:
a memory that stores computer executable components (e.g., Song, par. [0049]); and
a processor that executes computer executable components stored in the memory, (e.g., Song, par. [0049]) wherein the computer executable components comprise: (see rejection 

Per claims 9-13:
Claims 9-13 are system claims having substantially the same limitations as claims 2 and 4-6 above. Accordingly, they are rejected for substantially the same reasons. 

Per claim 14:
The claim is a system claim having substantially the same limitations as claim 1. Those limitations are disclosed by or would have been obvious in view of the cited references for substantially the same reasons. Further limitations disclosed by Song include:
a computer program product for patch orchestration in a computing environment the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor (e.g., Song, par. [0049]) to: (see rejection of claim 1 above)

Per claims 15-17:
Claims 15-17 are computer program product claims having substantially the same limitations as claims 3-5. Accordingly, they are rejected for substantially the same reasons.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Morino (US 2014/0298321) in view of Kikuchi (US 2014/0298321) in further view of Tripoli et al. (US 2016/0259638) (art of record – hereinafter Tripoli).



Per claim 7:
Song/Kikuchi/Tripoli teaches the computer-implemented method of claim 1 (see rejection of claim 1 above), but does not explicitly disclose wherein the first data center comprises a cloud computing environment.
However, in analogous art, Kikuchi discloses:
wherein the first data center  comprises a cloud computing environment (e.g.,Tripoli, par. [0003] discloses networked data centers managed by independent parties, sometimes termed “cloud computing” facilities).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the data center system taught by Song such that itcomprises a cloud computing environment, as taught by Tripoli, as Tripoli would provide the advantage of a means for a user to allocate and deallocate computing resources in an elastic virtual computer cloud. (See Tripoli, par. [0003]).


Claims 18, 19, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Davidson et al. (US 9,361,092) (art of record – hereinafter Davidson) in view Morino (US 2014/0298321) in view of Kikuchi (US 2012/0210311).


Per claim 18:
Song teaches a computer-implemented method comprising:
a patch execution plan corresponding to a set of devices and pending patches in a first data center (e.g, Song, par. [0029] discloses for each sub-graph in S, creating an update plan [an   
analyzing, by the device, a set of candidate actions associated with the set of devices and patches in the first data center, wherein the analyzing comprises analyzing dependencies between respective devices in the first data center (e.g., Song, par. [0032] discloses the admin performing a what-if analysis upon the action of upgrading a device from configuration x to configuration y; par. [0002] discloses typical data center networks include multiple interconnected devices, wherein compatibility issues may arise. For example, if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0036] discloses determining for nodes in the second graph derived from two devices in the first graph, whether the pair is compatible)
one or more second data centers (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices)
executing, by the device, the pending patches in the first data center according to the patch execution plan (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change the level to the desired level. However, such a change may introduce compatibility issue. Therefore an additional upgrade (for the adjacent device which becomes incompatible after upgrading the first device) needs to be executed to maintain the compatibility requirement; par. [0029] discloses creating an upgrade plan by identifying the one or more changes to convert the current network configuration to the target 
Song does not explicitly disclose initializing, by a device operatively coupled to a processor, a patch execution plan; assigning respective impact scores to candidate actions of the set of candidate actions based on the analyzing and based on respective historical impacts of the pending patches implemented in one or more second data centers, wherein the respective impact scores are based on amount of downtime of the first data center if execution of a patch of the pending patches in the first data center results in a patch failure; or selecting, by the device, a plurality of candidate actions of the set of candidate actions for inclusion in the patch execution plan that have respective impact scores that combined are less than a threshold impact score.
However, in an analogous art, Davidson discloses:
initializing a patch execution plan, by a device operatively coupled to a processor, a patch execution plan (e.g., Davidson, par. [0012] discloses devices [set of devices] may provide services to other devices over a network [computing environment]. These devices may need to have their software patched. When these changes are taking place [i.e., changes can include patches], the devices may be unable to provide service; par. [0036] discloses deployment and routing device 120 may generate a report that includes all the changes scheduled to be deployed on a particular day [those scheduled changes being an initialized plan])
selecting, by the device, a plurality of candidate actions of the set of candidate actions for inclusion in the patch execution plan that have respective impact scores that combined are less than a threshold impact score (e.g., Davidson, par. [0034] discloses deployment and routing service 120 may aggregate these scores [impact scores] for those changes; par. [0036] discloses the score 215 may be an aggregate score 215 for all the changes 210 that are scheduled 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify a patch execution plan of Song, which performs patching actions on a data center, by incorporating selecting actions for inclusion in the plan that have a combined score less than a threshold, as taught by Davidson, as Davidson would provide the advantage of a means of ensuring impact of the installation actions is below a desired amount. (See Davidson, abstract). 
Further, in an analogous art, Morino discloses:
assigning respective impact scores to actions of the set of actions based on the analyzing; (e.g., Morino, par. [0135] discloses the installation cost calculating unit calculates a unit cost (S76). The unit cost includes but is not limited to "file size cost+restart cost+service and based on respective historical impacts of the pending patches implemented in one or more second computers (e.g., Morino, claim 8 discloses collecting past record data of at least part of the software modules from another apparatus [second computer] on which the at least part of the  software modules has been installed; and generating installation information using the past record data; par. [0026] discloses apparatus 11 acquires installation information obtained from existing server 12 and manages a sequence of installations when the software is installed on destination server 13; par. [0134] discloses if the installation information indicates that the software is to be restarted [historical impact], cost calculating unit sets “OS restart cost 10.” If the installation information indicates the preceding software involves service function [historical impact] unit 26 sets “preceding software count having service startup x 10%”).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the patch execution plans to apply patches to a data center and analysis of candidate patch plan actions based on dependencies taught by Song, by incorporating assigning impact scores to the actions based on historical impacts of the actions in a second computing system, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). Morino would also provide a means of acquiring dependency and cost information associated with each piece of software being installed. (See Morino, Fig. 4 and associated text, par. [0086])
	Further still, in an analogous art, Kikuchi discloses:
wherein the respective impact scores are based on amount of downtime of the first computer if execution of a patch of the pending patches in the first computer results in a patch failure; (e.g., Kikuchi, par. [0199] discloses update&recovery time is the sum of the required 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the impact scores of patching actions for a first data center Song/Davidson/Morino, by incorporating impact scores including downtime of the system in which the patches are executed caused by failed patches, as taught by Kikuchi, as Kikuchi would provide a more accurate means of determining the cost of applying a patch, as it would take into account the cost of the patch regardless of whether or not its application is successful. (See Kikuchui, par. [0199]). 

Per claim 19:
Song/Davidson/Morino/Kikuchi teaches the computer-implemented method of claim 1 (see rejection of claim 18 above), as well as the candidate actions and the first data center (see rejection of claim 1 above) but does not explicitly disclose wherein the analyzing comprises analyzing the candidate actions based on historical data associated with at least one of the first data center or the set of devices and pending patches in the first data center.
Howver, in an analogous art, Morino further discloses:
wherein the analyzing comprises analyzing the actions based on historical data associated with at least one of the first computer or the set of devices and pending patches in the first computer (e.g., Morino, par. [0048] discloses installation information collecting unit 23 collects the installation information form the existing server 12 and users the collected information as past record data; claim 8 discloses collecting past record data of at least part of the software modules from another apparatus and generating the installation information using the past record data [and see above, the installation information is used to analyze the candidate actions]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the analyzing of a set of candidate actions for patch execution plans to apply patches to a data center taught by Song, by incorporating assigning impact to scores to the actions based on historical impacts of the actions when applied to a second computing system, as taught by Morino, as Morino would provide the advantage of means of selecting a more appropriate plan. (See Morino, par. [0048]). Morino would also provide a means of acquiring dependency and cost information associated with each piece of software being installed. (See Morino, Fig. 4 and associated text, par. [0086])


Per claim 22:
The claim is a system claim having substantially the same limitations as claim 18. Those limitations are disclosed by or would have been obvious in view of the cited references for substantially the same reasons. Further limitations disclosed by Song include:
a memory that stores computer executable components; (e.g., Song, par. [0049]) and
a processor that executes computer executable components stored in the memory  (e.g., Song, par. [0049]) wherein the computer executable components comprise: 
a discovery component that identifies a set of devices in a first data center (e.g., Song, par. [0002] discloses typical data center networks include multiple interconnected devices; abstract discloses generating a second graph from a first graph of multiple devices in a network; par. [0016] discloses a compatibility graph (CG) is generated from an original network connectivity graph (NG); par. [0017] discloses for each device in the NG, dividing each node into multiple nodes in the CG [and see the rejection of claim 18 above, the different software instructions that perform the steps of that claim being the components of claim 22]).

Per claim 23:
The claim is a system claim having substantially the same limitations as claim 19 and is rejected for substantially the same reasons.

Claims 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Davidson (US 9,361,092) in view Morino (US 2014/0298321) in view of Kikuchi (US 2012/0210311) in further view of Sobel et al. (US 8,219,983) (art of record – hereinafter Sobel). 


Per claim 20:
Song/Davidson/Morino/Kikuchi teaches the computer-implemented method of claim 18 (see rejection of claim 18 above), Song further discloses 
executing the plurality of candidate actions selected for inclusion in the patch execution plan, resulting in executed actions (e.g., Song, par. [0002] discloses if the above switch has a firmware level below a recommended level, a system upgrade is require to change 
Song does not explicitly disclose recording the executed actions and their corresponding outcomes in the historical data.
However, in an analogous art, Sobel discloses 
recording the executed actions and their corresponding outcomes in the historical data (e.g., Sobel, col. 1 ll. 65-67 discloses a software change “(such as an application or operating-system upgrade, patch or settings change); col. 17 ll. col. 20-32 discloses for example, server 210 in FIG. 2 may calculate one or more health-impact scores for a software change that occurred on first client 202 by comparing the results [outcome, must have been recorded] of a plurality of health evaluations received from first client 202; col. 2 ll. 33-39 discloses a unique identifier associated with a software change may be transmitted [recorded] along with the results) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the actions of Song/Davidson/Morino/Kikuchi, which discloses executing candidate actions selected or inclusion in a plan, by incorporating recording the executed actions and their outcomes in the historical data, as taught by Sobel, as Sobel would provide the advantage of a means of determining the impact of subsequent applications of the patches. (See Sobel, col. 1 ll. 59-64).

Per claims 24-25:
Claims 24 and 25 are directed to a system having substantially similar limitations as those of claim 20 (claims 24 and 25 each contain a portion of the limitations of claim 20). Accordingly, they are rejected for substantially the same reasons.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2015/0100671) in view of Davidson (US 9,361,092) in view Morino (US 2014/0298321) in view of Kikuchi (US 2012/0210311)  in view of Sobel (US 8,219,983) in further view of Satish et al. (US 8,499,063) (art of record – hereinafter Satish). 

Per claim 21:
Song/Davidson/Morino/Kikuchi/Sobel teaches the computer-implemented method of claim 20 (see rejection of claim 20), Song/Davidson/Morino/Kikuchi/Sobel further discloses the respective impact scores for the candidate actions selected for inclusion in the patch execution plan (see rejection of claim 18 above) but does not explicitly teach updating, by the device, the impact ratings for the respective actions based on a result of the executing.
However, in an analogous art, Satish discloses:
 updating, by the device, the respective scores based on a result of the executing (e.g., Satish, col. 9 ll. 13-20, a software application with an initially-low reputation score can receive a higher reputation score as it is installed by clients 150 [i.e., executing an installation] and a minimal rate of un-installation is reported [results of executing]. An embodiment of the reputation scoring module 442 observes these sorts of activities and continually updates software applications' reputation scores in the reputation score database 401).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/TODD AGUILERA/Primary Examiner, Art Unit 2196